                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ERNEST A. THOMAS,                                    *

        Plaintiff,                                   *

        v.                                           *      Civil Action No. PX-18-0175

WASHINGTON METROPOLITAN AREA                         *
TRANSIT AUTHORITY,
                                                     *
        Defendant.

                                                   ******

        Plaintiff Ernest A. Thomas (“Thomas”), proceeding pro se, brings suit against Defendant

Washington Metropolitan Area Transit Authority (“WMATA”) for claims of race discrimination,

national origin discrimination, age discrimination, and retaliation. Now pending before the

Court is WMATA’s motion to dismiss Count Four of Thomas’ Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1). ECF No. 5. The motion is fully briefed, and no hearing is

necessary. See D. Md. Loc. R. 105.6. Upon consideration of the Complaint and all pleadings,

the Court GRANTS Defendant’s motion to dismiss Count Four.

   I.        BACKGROUND

        On January 19, 2018, Thomas filed a complaint against WMATA alleging race, national

origin, and age discrimination, as well as retaliation. ECF No. 1. Specifically, Thomas avers

that WMATA’s decision not to promote him to Manager of Operations Training was

discriminatory and in retaliation for past protected activity. ECF No. 1 ¶4. WMATA moves to

dismiss Count Four of Plaintiff’s Complaint, brought under the Age Discrimination in

Employment Act of 1967 (“ADEA”), contending that WMATA is immune from ADEA claims




                                               1
under the Eleventh Amendment of the United States Constitution. ECF. No. 5. For the reasons

stated below, the Court grants Defendant’s motion.

   II.      STANDARD OF REVIEW

         Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally to

ensure that potentially meritorious claims survive challenge. See Hughes v. Rowe, 449 U.S. 5, 9

(1980). That said, the Court cannot ignore a pro se plaintiff’s clear failure to allege facts setting

forth a cognizable claim. See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990)

(“The ‘special judicial solicitude’ with which a district court should view such pro se complaints

does not transform the court into an advocate. Only those questions which are squarely

presented to a court may properly be addressed.” (quoting Beaudett v. City of Hampton, 775 F.2d

1274, 1277 (4th Cir. 1985))). When reviewing pro se complaints, a court must not abdicate its

“legitimate advisory role” to become an “advocate seeking out the strongest arguments and most

successful strategies for a party.” Beaudett, 775 F.2d at 1278.

         WMATA’s motion to dismiss for lack of subject matter jurisdiction is governed by

Federal Rule of Civil Procedure Rule 12(b)(1).           Generally, “questions of subject matter

jurisdiction must be decided ‘first, because they concern the court’s very power to hear the

case.’” Owens–Illinois, Inc. v. Meade, 186 F.3d 435, 442 n.4 (4th Cir.1999) (quoting 2 James

Wm. Moore, et al., Moore’s Federal Practice § 12.30[1] (3d ed. 1998)). The plaintiff bears the

burden of proving that subject matter jurisdiction properly exists in federal court. See Evans v.

B.F. Perkins Co., a Div. of Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999). When a party

desires to proceed in a federal court, it “must allege and, when challenged, must demonstrate the

federal court’s jurisdiction over the matter.” Home Buyers Warranty Corp. v. Hanna, 750 F.3d

427, 432 (4th Cir. 2014) (quoting Strawn v. AT & T Mobility LLC, 530 F.3d 293, 296 (4th



                                                  2
Cir.2008)). On a Rule 12(b)(1) motion, the court “may consider evidence outside the pleadings”

to determine whether it has jurisdiction over the case before it. Richmond, Fredericksburg &

Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991); see also Evans, 166 F.3d

at 647. The court will grant such a motion “only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.” Richmond, 945 F.2d at

768.

   III.      DISCUSSION

          WMATA asserts that it is immune from ADEA suits. This Court agrees. The Eleventh

Amendment provides that a State is immune from suit in federal court brought by its citizens or

citizens of another state. Jones v. WMATA, 205 F.3d 428, 431 (D.C. Cir. 2000) (citing Morris v.

WMATA, 781 F.2d 218, 222 (D.C.Cir.1986)). “Although the immunity is that of the state, some

agencies exercising state power have been permitted to invoke the Amendment in order to

protect the state treasury from liability that would have had essentially the same practical

consequences as a judgment against the state itself.” Id. (quoting Lake Country Estates v. Tahoe

Regional Planning Agency, 440 U.S. 391, 400).

          WMATA is an agency conferred with Eleventh Amendment protection from suit.

WMATA is a creature of a tristate Compact (Virginia, Maryland and Washington, D.C.) enacted

by Congress. Jones, 205 F.3d at 432. “[I]n signing the WMATA Compact, Virginia and

Maryland each conferred its immunity upon WMATA;” WMATA thus enjoys immunity to the

same extent as the states in the exercise of its “governmental function.” Id. This “governmental

function” immunity has been held to encompass WMATA’s hiring, training, and supervision of

WMATA personnel. Id. (quoting Burkhart v. Washington Metro. Area Transit Auth., 112 F.3d




                                                 3
1207, 1217 (D.C. Cir. 1997)). This principle would extend to WMATA’s decision not to

promote Thomas to Manager of Operations Training.

       However, simply because WMATA enjoys Eleventh Amendment immunity concurrent

with a state sovereign does not end the analysis. In enacting federal statutory schemes to reach

discriminatory practices, Congress may abrogate Eleventh Amendment immunity, Fitzpatrick v.

Bitzer, 427 U.S. 445, 457 (1976) (finding congressional abrogation of state sovereign immunity

under Title VII of the Civil Rights Act of 1964), or a state may consent to waiver of immunity in

exchange for federal funding consistent with the protections accorded to covered individuals.

Litman v. George Mason Univ., 186 F.3d 544, 555 (4th Cir. 1999) (finding receipt of funds under

Title IX of the Education Amendments of 1972 permissibly conditioned on a waiver of Eleventh

Amendment immunity). But with respect to the ADEA, no such abrogation or waiver is at play.

See Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 91 (2000). Accordingly, WMATA enjoys

Eleventh Amendment protection from suit.

       Thomas nonetheless contends that WMATA has waived its sovereign immunity by

engaging in “commercial activities which are outside of its mandate and generate funds not

associated with the coffers of states.” ECF No. 6 at 2. Thomas further notes that “any award of

financial damages will not have to be paid out of funds provided by tax payers of the citizens of

Maryland, Virginia, the District of Columbia or the Federal Government.” ECF No. 6 at 3.

Thomas’ arguments do not upset the analysis. Engaging in business activities does not result in

waiver of sovereign immunity. See Coll. Sav. Bank v. Florida Prepaid Postsecondary Educ.

Expense Bd., 527 U.S. 666 (1991) (holding that a state cannot impliedly waive its sovereign

immunity by engaging in interstate commerce). Nor does WMATA’s funding source for

payment of damages implicate whether WMATA is immune from suit, for the “practical result”



                                                4
of damages against WMATA “would be payment from the treasuries of Maryland and Virginia.”

See Jones, 205 F.3d at 432 (quoting Morris, 781 F.2d at 225). Count Four is accordingly

dismissed.

   IV.       CONCLUSION

         For the reasons stated in this Memorandum Opinion, it is this 15th day of October, 2018,

by the United States District Court for the District of Maryland, ORDERED that:

         1.     The Motion to Dismiss in Part filed by Defendant WASHINGTON
         METROPOLITAN AREA TRANSIT AUTHORITY (ECF No. 5) BE, and the same
         hereby IS, GRANTED;

         2.    The Complaint filed by Plaintiff ERNEST THOMAS (ECF No. 1) BE, and the
         same herby IS, DISMISSED IN PART WITH PREJUDICE as to Count Four of the
         Complaint;

         3.      The Clerk is directed to transmit copies of this Memorandum Opinion and Order
         to the parties.


10/15/2018                                                            /S/
Date                                                 Paula Xinis
                                                     United States District Judge




                                                5
